  Case 15-41129        Doc 74     Filed 04/18/19 Entered 04/18/19 23:48:38              Desc Main
                                    Document     Page 1 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


IN RE:

               Mark Craft                              Case No.: 15-41129

                                                       Judge: Timothy A. Barnes

                                                       Chapter 13



                                         Debtor

                                      NOTICE OF MOTION

TO: Creditors on attached service list

PLEASE TAKE NOTICE that on May 9, 2019, at 10:00 a.m., or as soon thereafter as counsel
may be heard, I will appear before the Honorable Timothy A. Barnes of the United States
Bankruptcy Court for the Northern District of Illinois, Eastern Division, in Room 744 at 219
South Dearborn, Chicago, Illinois and then and there present Debtor’s MOTION TO MODIFY
PLAN, a copy of same is attached hereto and thereby served upon you. You may appear if you
so see fit.


                                                               /s/ Salvador J. Lopez


Salvador J. Lopez
ARDC # 6298522
Robson & Lopez, LLC
180 W. Washington, Ste 700
Chicago, IL 60602
(312) 523-2021

                                  CERTIFICATE OF SERVICE

I, Salvador J. Lopez, an attorney, certify that the above captioned Notice of Motion and Motion
to Modify Plan were served upon the parties indicated by * via CM/ECF filing, and the
remaining by either certified first class mail or first class mail, with postage prepaid, as identified
on the below service list, on April 18, 2019, from 180 W. Washington, Chicago, IL 60602.


                                                               /s/ Salvador J. Lopez
 Case 15-41129         Doc 74   Filed 04/18/19 Entered 04/18/19 23:48:38   Desc Main
                                  Document     Page 2 of 6




                                      SERVICE LIST
*Marilyn Marshall
Chapter 13 Trustee
224 South Michigan, Suite 800
Chicago, IL 60604
courtdocs@chi13.com

*Patrick Layng
219 S. Dearborn
Room 873
Chicago, IL 60604
USTPRegional11.ES.ECF@usdoj.gov

*Sandra L. Makowka
David T. Cohen & Associates
10729 West 159th Street
Orland Park, IL 60467
smakowka@davidtcohenlaw.com
mcrawford@davidtcohenlaw.com
jvanheel@davidtcohenlaw.com
cfallara@davidtcohenlaw.com

Mark Craft, Debtor
7322 S. Vernon
Chicago, IL 60619
Via First Class Mail
Case 15-41129   Doc 74   Filed 04/18/19 Entered 04/18/19 23:48:38    Desc Main
                           Document     Page 3 of 6
                            15­41129 Mark A Craft 
Case type: bk Chapter: 13 Asset: Yes Vol: v Honorable Judge: Timothy A. Barnes 
              Date filed: 12/04/2015 Date of last filing: 01/25/2016 


                                Creditors

                Capiral One Auto Finance 
                Attn: Bankruptcy                   (23993851)
                PO Box 259407                      (cr)
                Plano, TX 75025­9407
                Capital One 
                Attn: Bankruptcy                   (23993852)
                PO Box 30285                       (cr)
                Salt Lake City, UT 84130
                Cbna 
                                                   (23993853)
                50 Northwest Point Road 
                                                   (cr)
                Elk Grove Village, IL 60007
                Cds/Escallate LLC 
                Attn:Bankruptcy                    (23993854)
                5200 Stoneham Rd Ste 200           (cr)
                North Canton, OH 44720
                Chase Card Services 
                Attn: Correspondence Dept          (23993855)
                PO Box 15298                       (cr)
                Wilmington, DE 19850
                City of Chicago (Water) 
                Dept. of Finance/Billing           (23993856)
                333 S. State, Suite 330            (cr)
                Chicago, IL 60604
                Commonwealth Edison 
                System Credit/ Bankruptcy Dept     (23993857)
                2100 Swift Drive                   (cr)
                Oak Brook, IL 60523­1559
                Commonwealth Edison Company 
                3 Lincoln Center             (24031166)
                Attn: Bankruptcy Department  (cr)
                Oakbrook Terrace, IL 60181

                Cook County Treasurer 
                                                   (23993858)
                118 N. Clark, Rm 112 
                                                   (cr)
                Chicago, IL 60602
                David T. Cohen & Associates 
Case 15-41129   Doc 74   Filed 04/18/19 Entered 04/18/19 23:48:38          Desc Main
                           Document
                Attn Bankruptcy         Page 4 of 6(23993859)
                                  
                10729 W. 159th Street                    (cr)          
                Orland Park, IL 60467  
                Dept Of Ed/Navient 
                Attn: Claims Dept                        (23993860)
                PO Box 9400                              (cr)
                Wilkes Barr, PA 18773
                TCF National Bank 
                Attention Bankruptcy                     (23993861)
                1405 Xenium Lane North                   (cr)
                Plymouth, MN 55441


                            PACER Service Center
                                Transaction Receipt
                                 01/25/2016 18:34:03
          PACER
                       rl4198:4014615:0 Client Code:
          Login:
                                         Search        15­41129 Creditor
          Description: Creditor List
                                         Criteria:     Type: cr
          Billable
                       1                 Cost:         0.10
          Pages:
 Case 15-41129         Doc 74    Filed 04/18/19 Entered 04/18/19 23:48:38             Desc Main
                                   Document     Page 5 of 6


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


IN RE:

                Mark Craft                            Case No.: 15-41129

                                                      Judge: Timothy A. Barnes

                                                      Chapter 13


                                       Debtor


                          DEBTOR’S MOTION TO MODIFY PLAN

         Debtor, Mark Craft, moves the Court to approve a modification of his plan pursuant to 11

U.S.C. § 1329(a)(2) as set forth herein. The grounds for this motion are:

1. The debtor filed his case on December 4, 2015.

2. The debtor previously received a discharge in a chapter 7 case filed on July 31, 2012.

3. As such, debtor is not entitled to a discharge in this case, but needed to file to save his home

   from foreclosure.

4. Debtor’s Chapter 13 Plan (“Plan”) dated June 15, 2016 was confirmed on June 20, 2016.

5. The debtor is on payroll control.

6. Due to illness resulting from an accident, debtor has been forced to periodically miss work,

   which has led to missed or reduced payments under the payroll control order.

7. The debtor’s plan currently has a “pot” remaining balance of $41,866.33, with 20 months left

   on debtor’s plan, which would pay his general unsecured creditors at 60%.

8. Debtor’s general unsecured creditors are limited to a student loan to Navient in the amount of

   $26,897.00, and a Commonwealth Edison bill in the amount of $1440.76.
 Case 15-41129       Doc 74     Filed 04/18/19 Entered 04/18/19 23:48:38            Desc Main
                                  Document     Page 6 of 6


9. However, since both Navient and Commonwealth Edison’s remaining debt will survive the

   bankruptcy, there will be no prejudice to reducing the percentage paid to them under the

   plan.

10. Debtor’s plan also pays off the mortgage on his home so that his family does not lose their

   home.

11. Debtor requests that the percentage paid to his general unsecured creditors be reduced to

   10%, which would reduce his remaining plan “pot” to $30,531.22.

12. With twenty months remaining on his sixty-month plan, debtor proposes to increase his

   monthly plan payment to $1,527.

13. The debts to Navient and ComEd will survive the bankruptcy.

14. The payments to debtor’s secured claims will remain unchanged.

WHEREFORE, the debtor prays that the Court enter an order:

   a) Reducing the percentage to general unsecured creditors to 10%;

   b) Reducing the remaining plan pot to $30,531.22

   c) Increasing the monthly plan payment to $1,527.00;

   d) Updating the payroll control order to reflect the increased payment;

   e) Grant such other, further and different relief as may be just and proper.

                                                            Respectfully submitted,

                                                            /s/ Salvador J. Lopez

                                                            Attorney for Debtor

Salvador J. Lopez
ARDC # 6298522
Robson & Lopez LLC
180 W. Washington, Ste 700
Chicago IL, 60602
(312) 523-2021
